

 
 
[wgacolorlogo2.jpg]
9500 W. 55th Street, Suite A l McCook, Illinois 60525-3605 l 708.290.2100 l Fax
708.290.2200
Publicly Traded (NYSE AMEX: WGA), www.wellsgardner.com





SIXTH AMENDMENT TO AMENDED EMPLOYMENT AGREEMENT




This Sixth Amendment made effective as of December 16, 2010, between ANTHONY
SPIER (“Employee”) and WELLS-GARDNER ELECTRONICS CORPORATION, an Illinois
corporation (“Company”).


WHEREAS Employee and Company entered into an Amended Employment Agreement
effective as of February 29, 1996, as amended by that certain First Amendment to
Amended Employment Agreement dated as of February 10, 1999; and as amended by
resolution of the Compensation Committee at its April 24, 2001 meeting; and as
amended by that certain Second Amendment dated as of February 11, 2002; as
amended by that certain Third Amendment dated as of December 18, 2002; as
further amended by that certain Fourth Amendment dated as of February 8, 2005
and that certain Fifth Amendment dated December 13, 2007 (as so amended, the
“Employment Agreement”); and


WHEREAS Employee and Company desire to further amend the Employment Agreement in
accordance with the specific terms and provisions set forth in this Sixth
Amendment.


NOW, THEREFORE, in consideration of the premises hereto and consideration, the
receipt and sufficiency of which is hereby acknowledged, Employee and Company
hereby amend the Employment Agreement as follows:


Paragraph 3 is hereby amended in its entirety to read as follows:


 
“3.
Term. The term of Employee’s employment hereunder shall be until December 31,
2014.”



EXCEPT AS AMENDED HEREBY, the Employment Agreement shall continue in full force
and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the day and year first above written.



 
Company:
     
WELLS-GARDNER ELECTRONICS CORPORATION
 
An Illinois Corporation
     
By:
  [mlb_sig.jpg]    
Marshall L. Burman
 
Title:
Chairman, Compensation Committee
         
Employee:
            [sigas6.jpg]    
Anthony S. Spier




